—Proceeding pursuant to CPLR article 78 to review a determination of the respondent David Thacker, Deputy Superintendent of Security of Green Haven Correctional Facility, dated April 11, 2002, which affirmed the determination of a hearing officer, made after a Tier II hearing, finding that the petitioner was guilty of violating certain prison disciplinary rules and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The respondent’s determination was supported by substantial evidence (see Foster v Coughlin, 76 NY2d 964, 966 [1990]; Matter of Perez v Wilmot, 67 NY2d 615, 616-617 [1986]; Matter of James v Strack, 214 AD2d 674, 675 [1995]).
*449The petitioner’s remaining contentions are without merit. Florio, J.P., Schmidt, Crane and Cozier, JJ., concur.